MEMORANDUM **
The motion for an extension of time to reply to respondent-appellee’s opposition to petitioners-appellants’ motion to consolidate and to file an opposition to respondent-appellee’s motion to dismiss appeal is granted. The Clerk shall file the reply and opposition received on January 11, 2007.
The court has reviewed petitioners-appellants’ motion to consolidate this appeal with petition for review No. 04-75950, respondent-appellee’s opposition to the motion to consolidate and motion to dismiss this appeal, and petitioners-appellants’ reply and opposition to the motion to dismiss.
The motion to consolidate this appeal with petition for review No. 04-75950 is denied. The motion to dismiss appeal No. 06-16432 is construed as a motion for summary affirmance. So construed, the motion is granted, because a review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The district court *721properly dismissed appellant’s habeas petition for lack of jurisdiction. See 8 U.S.C. § 1252(a)(5).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
The court will set a briefing schedule for petition for review No. 04-75950 by separate order.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.